                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


MANUEL L. BURNLEY, JR.,

                               Plaintiff,

and

STATE OF WISCONSIN DEPARTMENT
OF JUSTICE, OFFICE OF CRIME VICTIM
COMPENSATION SERVICES, and
STATE OF WISCONSIN DEPARTMENT OF
HEALTH SERVICES

                               Involuntary Plaintiffs,

                                                                   Case No. 19-CV-364
       vs.

VILLAGE OF BROWN DEER,
and DEVON M. KRAEMER,

                               Defendants.


                             DEFENDANTS’ ANSWER AND
                        AFFIRMATIVE DEFENSES TO COMPLAINT


       Defendants, Village of Brown Deer and Devon M. Kraemer, by their attorneys, Gunta Law

Offices, S.C., answers Plaintiff’s Complaint as follows:

                                        INTRODUCTION

       1. Lack knowledge and information sufficient to form a belief as to the truth or falsity of

             Paragraph 1, and therefore deny.




         Case 2:19-cv-00364-JPS Filed 05/13/19 Page 1 of 11 Document 17
                      JURISDICTION AND VENUE

                                 Jurisdiction

2.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

     of Paragraph 2, and therefore deny.

                                    Venue

3.   Admit.

                                  PARTIES

                                  Plaintiffs

4.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

     of Paragraph 4, and therefore deny.

                               Involuntary Plaintiffs

5.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

     of Paragraph 5, and therefore deny.

6.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

     of Paragraph 6, and therefore deny.

                                 Defendants

7.   Admit.

8.   Admit at all times Devon M. Kraemer was an adult resident of the Village of

     Brown Deer, State of Wisconsin, and was a Brown Deer Police Department

     officer employed by Brown Deer. Further answering this paragraph deny all other

     material allegations contained therein regarding the Defendant, Devon M.

     Kraemer.




 Case 2:19-cv-00364-JPS Filed 05/13/19 Page 2 of 11 Document 17
                                    FACTS

9.    Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 9, and therefore deny.

10.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 10, and therefore deny.

11.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 11, and therefore deny.

12.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 12, and therefore deny.

13.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 13, and therefore deny.

14.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 14, and therefore deny.

15.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 15, and therefore deny.

16.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 16, and therefore deny.

17.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 17, and therefore deny.

18.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 18, and therefore deny.

19.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 19, and therefore deny.




 Case 2:19-cv-00364-JPS Filed 05/13/19 Page 3 of 11 Document 17
20.   Admit Kraemer boarded the bus and spoke with the bus driver regarding Manuel

      L. Burnley, Jr. Further answering this paragraph, deny all other material allegations

      contained therein regarding the Defendant, Devon M. Kraemer.

21.   Admit.

22.   Admit.

23.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 23, and therefore deny.

24.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 24, and therefore deny.

25.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 25, and therefore deny.

26.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 26, and therefore deny.

27.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 27, and therefore deny.

28.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 28, and therefore deny.

29.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 29, and therefore deny.

30.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 30, and therefore deny.

31.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 31, and therefore deny.




 Case 2:19-cv-00364-JPS Filed 05/13/19 Page 4 of 11 Document 17
32.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 32, and therefore deny.

33.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 33, and therefore deny.

34.   Deny.

35.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 35, and therefore deny.

36.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 36, and therefore deny.

37.   Deny.

38.   Deny.

39.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 39, and therefore deny.

40.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 40, and therefore deny.

41.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 41, and therefore deny.

42.   Admit.

43.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 43, and therefore deny.

44.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 44, and therefore deny.




 Case 2:19-cv-00364-JPS Filed 05/13/19 Page 5 of 11 Document 17
45.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 45, and therefore deny.

46.   Admit.

47.   Admit.

48.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 48, and therefore deny.

49.   Deny.

50.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 50, and therefore deny.

51.   Admit.

52.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 52, and therefore deny.

53.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 53, and therefore deny.

54.   Admit.

55.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 55, and therefore deny.

56.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 56, and therefore deny.

57.   Deny.

58.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 58, and therefore deny.

59.   Deny.




 Case 2:19-cv-00364-JPS Filed 05/13/19 Page 6 of 11 Document 17
60.   Deny.

61.   Admit.

62.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 62, and therefore deny.

63.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 63, and therefore deny.

64.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 64, and therefore deny.

65.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 65, and therefore deny.

66.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 66, and therefore deny.

67.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 67, and therefore deny.

68.   Deny.

69.   Deny.

70.   Deny.

71.   Deny.

72.   Deny.

73.   Admit.

74.   Admit.

75.   Admit.




 Case 2:19-cv-00364-JPS Filed 05/13/19 Page 7 of 11 Document 17
                               CAUSES OF ACTION

                            First Cause of Action
                 Title 42, United States Code, Section 1983
                      Excessive Force against Kraemer

76.   Defendants reallege and incorporate Paragraphs 1 through 75 of this Answer.

77.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 77, and therefore deny.

78.   Deny.

79.   Admit.

80.   Deny.

                           Second Cause of Action
                            Wisconsin State Law
                           Battery against Kraemer

81.   Defendants reallege and incorporate Paragraphs 1 through 80 of this Answer.

82.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 82, and therefore deny.

83.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 83, and therefore deny.

84.   Deny.

                           Third Cause of Action
                            Wisconsin State Law
                         Negligence Against Kraemer

85.   Defendants reallege and incorporate Paragraphs 1 through 84 of this Answer.

86.   Lack knowledge and information sufficient to form a belief as to the truth or falsity

      of Paragraph 86, and therefore deny.

87.   Deny.

88.   Deny.

89.  Deny.
 Case 2:19-cv-00364-JPS Filed 05/13/19 Page 8 of 11 Document 17
                            Fourth Cause of Action
                              Wisconsin State Law
      Negligent Infliction of Severe Emotional Distress against Kraemer

90.    Defendants reallege and incorporate Paragraphs 1 through 89 of this Answer.

91.    Deny.

92.    Deny.

93.    Deny.

                                Fifth Cause of Action
                        Wisconsin Statute Section 895.46
                      Indemnification against Brown Deer

94.    Defendants reallege and incorporate Paragraphs 1 through 93 of this Answer.

95.    Admit.

96.    Deny.

97.    Admit.

                          DEMAND FOR JUDGMENT

98.    a. Deny that the Plaintiff is entitled to any relief.

       b. Deny that the Plaintiff is entitled to any relief.

       c. Deny that the Plaintiff is entitled to any relief.

       d. Deny that the Plaintiff is entitled to any relief.

                          AFFIRMATIVE DEFENSES

1.     Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

2.     Plaintiff’s state law claims, if any, are subject to the procedural prerequisites for

       bringing or maintaining a cause of action under § 893.80(1)(a) and (1)(b), Wis. Stats.

       and the exclusions, immunities and limitations on liability and damages set forth in

       § 893.80, Wis. Stats.




 Case 2:19-cv-00364-JPS Filed 05/13/19 Page 9 of 11 Document 17
3.    Any injuries or damages suffered by the Plaintiff were caused by the conduct of the

      Plaintiff and/or other persons and not by any conduct of the Defendant Devon

      Kraemer.

4.    The Plaintiff may have failed to mitigate his damages.

5.    Defendant Devon Kraemer is entitled to qualified immunity.

6.    Defendant Devon Kraemer is entitled to discretionary act immunity.

7.    The Defendant Devon Kraemer’s conduct was privileged.

8.    At all times relevant to matters alleged in the Plaintiff’s Complaint, Defendant Devon

      Kraemer acted in good faith and in accordance with established laws and applicable

      Wisconsin law enforcement training standards.

9.    Plaintiff is not entitled to any Attorney’s fees exceeding the state law statutory limit

      if he prevails on a negligence claim.

10.   All force used by Defendant Devon Kraemer was necessary and not excessive under

      the circumstances she was confronted with on May 14, 2016.

11.   Plaintiff Manuel L. Burnley, Jr. was contributarily negligent in causing any injuries

      or damages he sustained.

12.   Defendant Devon Kraemer breached no duty owed to Plaintiff Manual L. Burnley,

      Jr. and did not engage in any negligent conduct, causal of any of the Plaintiff’s,

      Manual L. Burnley’s alleged injuries.

13.   Defendant Devon Kraemer breached no duties owed to Plaintiff Manual L. Burnley,

      Jr. under Wisconsin Tort Law.

14.   Plaintiff’s Wisconsin State Law claims may be bared by applicable Wisconsin Statute

      of Limitations.




 Case 2:19-cv-00364-JPS Filed 05/13/19 Page 10 of 11 Document 17
       15.    Defendants’ reserve the right to name additional affirmative defenses as they may

              become known through discovery or other sources in this action.

       WHEREFORE, these Defendants request judgment dismissing Plaintiff’s complaint and

awarding costs and attorneys fees as allowed by law.

       Dated at Wauwatosa, Wisconsin, this 13th day of May, 2019.

                                                   GUNTA LAW OFFICES, S.C.
                                                   Attorneys for Defendants


                                            By:     /s/ Gregg J. Gunta
                                                   Gregg J. Gunta, WI Bar No. 1004322
                                                   Ann C. Wirth, WI Bar No. 1002469
                                                   John A. Wolfgang, WI Bar No. 1045325
                                                   Jasmyne M. Baynard, WI Bar No. 1099898
                                                   9898 W. Bluemound Road, Suite 2
                                                   Wauwatosa, Wisconsin 53226
                                                   T: (414) 291-7979 / F: (414) 291-7960
                                                   Emails:        gjg@guntalaw.com
                                                                  acw@guntalaw.com
                                                                  jaw@guntalaw.com
                                                                  jmb@guntalaw.com




        Case 2:19-cv-00364-JPS Filed 05/13/19 Page 11 of 11 Document 17
